OFFICE     OF THE ATTORNEY              GENERAL    OF TEXAS
                                        AUSTIN




Bonorable      0. P,     Lo&hart,        Chairman
Baud      of Iaaar8noe        Comuia3ionora
hutin,      Ten8
Dear 3.w                                opinion   AO. o-5
                                       Ret     Tko ram



               Ye ha-*yourlstkr
parta     of whioh      are   ret     out b4
              *A oaoo ha8 beea b
         one of our Bxamlnerr wh
         aosoolatioa 8n
         whleh were erg
         ~TOri4~0~8 Of




                                                         otm ot one Mm-
                                                         : and raoh ot

                                      h 1:eOWl186 Md opmatod by 8w
                                      IUI who operate the asrooietioar
                                                The looal autual aid


                     n, han 4l8o lent
         lmo eia tio and                               nonoy to th4 burial
         aesoooletion      and aabrequentl~         released   the latter
         fmr   llabSl%tr        for   ngayment      of all smh itm8,

               =,* . . .
tfonorabl   l   0. P. LooLbart, Chairmen,            Page 2



                “Pleere advine wksthor the raot8 above r48ltod
                any rlolatlon of Seotlon 4 of Artlole U75a.
                quoted.*

                9.OtfOn 4 Oi Arti&@ 48758, VOZW38'8 hll%OtatOd
Civil    St8tote8     (ht8 Of 1929, &%8t L~8latUS8,  pI@@ ,963,
                    SoItioa    b) 8et    Out   ta your    18tter   read8    88


             -Art. 467sa-&   Iadwendent  Aaroqiatioq.--
        There r&all bo no oommotlon botnem any kwo 4S80-
        olatioR8 opsratlng under thi8 la  and no oa* 488001
        Oiation     8bau     Ooatriht8     uythfng       br   War Of 8-q
        0~ 00mpui86ti0a t0 w   0xOoutlr4 0rrieer r0r                  th0
        purpoaer OS 8ueh other atmooiatlon.~
              Seotlon 23 of Artlole  SO6iL1 Vonroa~r Annotated
aiw      Statute8   (ilot of 1939, 46th blgf8hltUW,  ahpt0r 6)
&WOtide8     a8 fO11OW81

                "SbO. 23.      Burial A88oolatloq.  day lndltldual,
        lndl+lduals,       rlSfM   @O-~BTt~OSahip8, OOrpOmtiOnB
        or aaaoolationr        t&g   th4 buelnoss of protldlng
        burial or fuaoral boneflts, whioh under any ol-
        ouamtanoos may bo myublo partly or dolly   ia mm-
        o!mndlre       or arrvioer,
                                 not In exood8 of One hmlred
        8&l Plftp ($150.@3) DoUarr, or the value thonof,
        are hereby declared to be burial o~mp~irr, arm-
        Oi8tlm8 or Doolotlo8,     and 8hall orpnitr     under
        provldons    of Chapter 27s. Aotu of the Foftptirst
        Legi8latlIra   1929, Baa Mlenbaents ';hOroto) and
        ahall opde      under end bo governed. b? Chapter 274,
        tI,t8 of the Forty4lnt     te&BbtUEe      1929 and
        liW&Mlt8     thei%tO, Md   thl8 kt.     h 8h&     bo WkbW-
        f&l for ant inblridual     lndlrfduule,   tirnm, 001
        prtnerahipr,    oorpo~6~oa8     or 88SOOiatiW8      Oth8P
        thm thO84 deriaed abovr, $ engtxge it the buainass
        of pro~;bbg ktrlal     or twmral baaefits,     uhloh un-
        der any olroumrt4a0eO ruy be pai& whollf or partly
        in nerehanbiU         ar 0.~10~8."

          It i8 Ouf O&dkiOO aoh you are 80 8dri68d that the
faOt8 8et out in 70oUr l@tkP    ti0 OOll8titllte 8 aWR8Ot~OR b+
treeo the arm4lation#   .lnvol~ed    and theroforr,   do 8how a
vlolatlon oi seotlon 4 of Art&.       4663S8 BbOVe qwtod.
lionorable   0.    P. too&hart,      Ohnlrman,   Page 3


             Tour 8u~p14a4ate41 lettsr sots out t&o 8aao              of a
burial arsoelatloa  and a looal mutual aid arroaiatloa                  that
bare 0t1lt on0 OfflOOr in QORIUO~,t&Or0 behtg Ot&XWi80                    110
aonneatlon beke0a   them.
             The statutory           ohlbltlon    qalqzst   oonoootlonr    Be-
tween   such aamolatloar         r 8 wt o(ll     in broad language.       It
r4oognlxrr    00    degree8    of aoameotlon.

             It 1s further         our opinion and you 8x-a 80 aWlmd
that the latter       set of hot8       also show 15 vlolaatsoa of 3eotion
4 c2r .ArtlOlo 4375a..
             Trusting     th      abort   aufiloleatly
                                                     anewer       mur     ln-
qulry,we tire